Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. The applicant argues t as disclosed in amended Claim 1, most notably “a screen having at least two integrated screen mounting flanges . . .”. However, the examiner interprets the screen disclosed by McGhie as anticipatory of the screen of the claimed invention in accordance with the broadest reasonable interpretation of the claim as amended. Therefore, the rejection of Claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by McGhie is upheld.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "at least two flat panel mounting flanges" must be shown and properly labelled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 and 8 each recite “the corrugated surface”, which renders the claims indefinite because the claims as written leave the structure ambiguous in nature as it become difficult to tell if “the corrugated surface” is referencing “an inside corrugated surface” or “an outside corrugated surface” as disclosed in independent Claim 1. For the purposes of this rejection, the examiner interprets the limitations as referring to the outside corrugated surface

Specification
The disclosure is objected to because of the following informalities: 
in amended paragraph 0029, the phrase "louvers 10 and screens 20 are shown" should instead read "louvers 10 and the screen 20 are shown".  
Appropriate correction is required.
Claim Interpretation
In interpreting the limitations of Claim 5, the examiner interprets the term “perforated” as meaning “having a hole or holes” in accordance with the definition of the term provided by Merriam-Webster.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGhie (US 20050048903 A1).
Regarding Claim 1, McGhie teaches an air vent (Figure 2D, 120) configured for shipping containers with corrugated surfaces (Paragraph 0001, see also Figure 3), the air vent comprising: 
a flat panel (Figure 2D, central panel 122) having a plurality of louvers for the transfer of air through the flat panel (Figure 2D, louvers disposed on 122); 
at least two flat panel mounting flanges (Figure 2D, side wings 125 and 127) integrated with the flat panel (Paragraph 0023), the flat panel mounting flanges being angled to conform to an angle of an outside corrugated surface of a shipping container (Paragraph 0023); and 
a screen (Paragraph 0026, “a screen may be optionally attached”) having at least two integrated screen mounting flanges (Paragraph 0026, “thin frame” for attaching the screen), the screen mounting flanges being angled to conform to an angle of an inside corrugated surface of the shipping container (Paragraph 0026), the screen being positioned on the inside of the shipping container adjacent to the flat panel positioned on the outside of the shipping container thereby enabling air to pass through the screen and the plurality of louvers of the flat panel (positioning of screen member disclosed in Paragraph 0026).
Regarding Claim 3, McGhie teaches wherein the air vent is configured for installation to an inner rib of the corrugated surface of the shipping container (Figure 2D).
Regarding Claim 8, McGhie teaches wherein the air vent is attached to the corrugated surface of the shipping container with screws (Paragraph 0026).
Regarding Claim 9, McGhie teaches wherein the air vent includes at least nine louvers on the flat panel (Figure 2A, thirteen total louvers disposed on central flat panel).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McGhie.
Regarding Claim 2, the embodiment taught by McGhie does not explicitly teach wherein the air vent is configured for installation to an outer rib of the corrugated surface of the shipping container
However, in a separate embodiment, McGhie teaches wherein the air vent is configured for installation to an outer rib of the corrugated surface of the shipping container (Figure 2E).
In view of this embodiment, one of ordinary skill in the art at the time of the invention would be motivated to modify the first embodiment McGhie to configure the vent for installation to an outer rib of the corrugated surface of a shipping container to improve the flexibility and overall utility of the air vent by eliminating restrictions to a particular configuration.
Regarding Claim 6, the embodiment taught by McGhie does not explicitly teach wherein the air vent is fabricated from galvanized coated mild steel sheet metal.
However, in a separate embodiment, McGhie teaches wherein the air vent is fabricated from galvanized coated mild steel sheet metal (Paragraph 0017).
In view of this embodiment, one of ordinary skill in the art at the time of the invention would be motivated to modify the first embodiment McGhie to manufacture the vent from galvanized steel in order to reduce manufacturing costs and avert material compatibility issues by manufacturing the vent from the same material as the corrugated shipping container.
Regarding Claim 10, the embodiment taught by McGhie does not explicitly teach wherein the air vent is at least six inches wide and at least twelve inches high. 
However, McGhie teaches in a separate embodiment wherein the air vent is at least six inches wide (Paragraph 0020) and at least twelve inches high (Paragraph 0018).
Furthermore, it would have been an obvious matter of design choice to make the air vent at least six inches wide and twelve inches high since the applicant has not disclosed that the exact dimensions of the air vent solve a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over McGhie in view of Achen (US 20090148236 A1).
Regarding Claim 5, McGhie does not explicitly teach wherein the screen is perforated.  
However, Achen teaches an air vent (Figure 5, assembly of 14 and 16) wherein a screen is perforated (Figure 5, screen 16 is perforated). 
In view of the teachings of Achen, one of ordinary skill in the art at the time of the invention would be motivated to modify the vent unit of McGhie to include a perforated screen to improve the security of the air vent assembly without sacrificing air flow through the louvers.
Regarding Claim 7, McGhie in view of Achen teaches wherein the screen is fabricated from perforated aluminum (paragraph 0008). 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over McGhie in view of Mankowski (US 5070771 A).
Regarding Claim 11, McGhie does not teach wherein each of the plurality of louvers is at least two inches wide.
However, Mankowski teaches wherein each of the plurality of louvers (Figure 2, 26) is at least two inches wide (Column 3, lines 58-61).
In view of the teachings of Mankowski, one of ordinary skill in the art at the time of the invention would be motivated to modify the vent unit of McGhie to include louvers of at least two inches in length to optimize total air flow through the vent while allowing the device to remain in conformity with the corrugated surface of the shipping container.
Regarding Claim 12, McGhie in view of Mankowski teaches wherein each of the plurality of louvers is at least four inches wide (Mankowski Column 3, lines 58-61).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McGhie in view of Mankowski (US 5050489 A).
Regarding Claim 13, McGhie does not explicitly teach wherein the air vent includes at least six mounting holes on the at least two mounting flanges.
However, Mankowski (US 5050489 A) teaches wherein an air vent (Figure 1, 10) includes at least six mounting holes (Figure 1, six holes in 20 and 21) on the at least two mounting flanges (Figure 1, three nailing tabs 20 and single flange 21 on opposite sides of vent 10).
In view of the teachings of Mankowski (US 5050489 A), one of ordinary skill in the art at the time of the invention would be motivated to modify the air vent of McGhie to include six mounting holes on at least two mounting flanges to provide additional points for additional fasteners, thereby improving the holding power of the fasteners and the stability of the vent unit.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McGhie in view of Kanimura (US 6336293 B1).
Regarding Claim 14, McGhie does not explicitly teach wherein each of the corners of the air vent is rounded.
However, Kanimura teaches wherein each of the corners of the air vent is rounded (Figure 3, rounded corners of vent 130).
In view of the teachings of Kanimura, one of ordinary skill in the art at the time of the invention would be motivated to modify the vent unit of McGhie to round the corners of the vent unit to better facilitate fabrication of the vent unit, since rounded corners are easier to produce and mitigate the risk of injury due to sharp corners.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006. The examiner can normally be reached Mon-Fri 9:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK P YOST/Examiner, Art Unit 3762         

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762